       Case 1:18-cv-01640-BAM Document 70 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS WEBSTER,                                  Case No. 1:18-cv-01640-BAM (PC)
12                       Plaintiff,                    ORDER DIRECTING CLERK OF COURT TO
                                                       CORRECT DOCKET ENTRY
13           v.
                                                       ORDER GRANTING MOTION TO
14    HASKINS,                                         WITHDRAW MOTION TO AMEND
15                       Defendant.                    (ECF No. 69)
16                                                     ORDER DIRECTING CLERK OF COURT TO
                                                       TERMINATE MOTION TO AMEND
17
                                                       (ECF No. 63)
18

19          Plaintiff Thomas Webster (“Plaintiff”) is a civil detainee proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained under

21   California Welfare Institutions Code § 6600 et seq. are civil detainees and are not prisoners

22   within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140

23   (9th Cir. 2000). This action proceeds against Defendant Haskins for denial of adequate medical

24   care in violation of the Fourteenth Amendment. All parties have consented to Magistrate Judge

25   jurisdiction. (ECF Nos. 22, 37.)

26          On December 29, 2020, Plaintiff filed a motion to amend the complaint and a proposed

27   second amended complaint. (ECF No. 63.) Defendant Haskins filed an opposition on February

28   10, 2021. (ECF No. 66.)
                                                       1
       Case 1:18-cv-01640-BAM Document 70 Filed 02/26/21 Page 2 of 2


 1          Currently before the Court is a Certificate of Service filed by Plaintiff on February 25,

 2   2021. (ECF No. 69.) Upon review of the document, it appears that the filing also includes

 3   Plaintiff’s motion to withdraw his proposed second amended complaint, which was not reflected

 4   in the docket entry. (ECF No. 69, p. 2.) Therefore, the Court will direct the Clerk of the Court to

 5   correct the docket entry.

 6             In Plaintiff’s motion, Plaintiff states that he requests to withdraw the proposed second

 7   amended complaint and proceed with the current suit. Plaintiff states that he is acting in good

 8   faith and is not intentionally trying to delay the outcome of these proceedings with his original

 9   request to add a new defendant in the proposed second amended complaint. (Id.)

10          Although Defendant Haskins has not had an opportunity to respond to Plaintiff’s notice of

11   withdrawal, in light of Defendant’s opposition to the motion to amend the Court finds that no

12   response is necessary and Defendant will not be prejudiced by the withdrawal of Plaintiff’s

13   motion.

14          Accordingly, IT IS HEREBY ORDERED as follows:

15      1. The Clerk of the Court is directed to correct the docket entry for Plaintiff’s February 25,

16          2021 certificate of service, (ECF No. 69), to convert the filing to a motion titled: “Motion

17          to Withdraw Second Amended Complaint”;

18      2. Plaintiff’s motion to withdraw the motion to amend, (ECF No. 69), is GRANTED;

19      3. Plaintiff’s motion to amend the complaint, (ECF No. 63), is WITHDRAWN; and

20      4. The Clerk of the Court is directed to terminate ECF No. 63.
21
     IT IS SO ORDERED.
22

23      Dated:       February 26, 2021                          /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         2
